ALLOWANCE

Rejoinder
Claims 1 and 3-9 are allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on October 28, 2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1 and 3-10 are allowed.
	The prior art does not teach or disclose a wet-area device comprising (i) a main part made of metal, (ii) a first layer provided on an outer surface of the main part, and (iii) a second layer provided on an outer surface of the first layer, a hardness of the second layer being greater than a hardness of the first layer, the first layer including a first unevenness at a side of the outer surface of the first layer, the first unevenness including a plurality of first recesses and a plurality of first protrusions, the second layer including a second unevenness at a side of an outer surface of the second layer, the second unevenness including a plurality of second recesses and a plurality of second protrusions and being arranged along the first unevenness, an average height of the first unevenness being less than an average length of the first unevenness, the average height of the first unevenness being greater than 1.3µm and less than 5.7µm, and a ratio of the average height of the first unevenness to the average length of the first unevenness being greater than 0.01 and less than 0.05.  Further there is insufficient evidence such that one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the surface of known devices to conform to each and every feature as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784